UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:9/30 Date of reporting period: 12/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of December 31, 2010(Unaudited) DWS Growth & Income Fund Shares Value ($) Common Stocks 99.2% Consumer Discretionary 10.5% Auto Components 0.1% Goodyear Tire & Rubber Co.* Diversified Consumer Services 0.5% Apollo Group, Inc. "A"* Career Education Corp.* (a) Coinstar, Inc.* (a) DeVry, Inc. Sotheby's Hotels Restaurants & Leisure 1.0% Chipotle Mexican Grill, Inc.* (a) McDonald's Corp. Panera Bread Co. "A"* (a) Starbucks Corp. Household Durables 0.2% Garmin Ltd. (a) Internet & Catalog Retail 1.0% Liberty Media Corp. - Interactive "A"* Priceline.com, Inc.* (a) Media 2.8% CBS Corp. "B" Comcast Corp. "A" (a) Liberty Media-Starz "A"* McGraw-Hill Companies, Inc. (a) News Corp. "A" Time Warner, Inc. Walt Disney Co. (a) Multiline Retail 0.9% Dillard's, Inc. "A" (a) Kohl's Corp.* Specialty Retail 2.6% Advance Auto Parts, Inc. (a) American Eagle Outfitters, Inc. AnnTaylor Stores Corp.* Barnes & Noble, Inc. (a) Chico's FAS, Inc. Guess?, Inc. (a) Rent-A-Center, Inc. Ross Stores, Inc. (a) The Gap, Inc. (a) TJX Companies, Inc. Textiles, Apparel & Luxury Goods 1.4% Coach, Inc. (a) Deckers Outdoor Corp.* (a) NIKE, Inc. "B" (a) VF Corp. (a) Consumer Staples 6.9% Beverages 0.2% Molson Coors Brewing Co. "B" Food & Staples Retailing 1.4% Wal-Mart Stores, Inc. Whole Foods Market, Inc.* (a) Food Products 2.7% Archer-Daniels-Midland Co. Corn Products International, Inc. Fresh Del Monte Produce, Inc. (a) H.J. Heinz Co. (a) Hormel Foods Corp. (a) The Hershey Co. (a) Tyson Foods, Inc. "A" (a) Unilever PLC (ADR) (a) Household Products 0.6% Kimberly-Clark Corp. Procter & Gamble Co. Personal Products 0.4% Estee Lauder Companies, Inc. "A" Herbalife Ltd. (a) Tobacco 1.6% Lorillard, Inc. Philip Morris International, Inc. Energy 11.2% Energy Equipment & Services 3.4% Complete Production Services, Inc.* (a) Diamond Offshore Drilling, Inc. (a) FMC Technologies, Inc.* Helmerich & Payne, Inc. (a) Nabors Industries Ltd.* National Oilwell Varco, Inc. Noble Corp. (a) Oceaneering International, Inc.* Oil States International, Inc.* (a) Transocean Ltd.* (a) Oil, Gas & Consumable Fuels 7.8% Chevron Corp. (a) Cimarex Energy Co. CNOOC Ltd. (ADR) Devon Energy Corp. Exxon Mobil Corp. Hess Corp. Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Occidental Petroleum Corp. Valero Energy Corp. (a) Financials 17.2% Capital Markets 1.8% Ameriprise Financial, Inc. BlackRock, Inc. Janus Capital Group, Inc. Legg Mason, Inc. (a) State Street Corp. T. Rowe Price Group, Inc. (a) The Goldman Sachs Group, Inc. Commercial Banks 4.1% CIT Group, Inc.* (a) Fifth Third Bancorp. (a) Huntington Bancshares, Inc. (a) KeyCorp (a) M&T Bank Corp. (a) PNC Financial Services Group, Inc. SunTrust Banks, Inc. Wells Fargo & Co. Consumer Finance 2.4% Capital One Financial Corp. (a) Discover Financial Services Diversified Financial Services 2.7% Bank of America Corp. Citigroup, Inc.* CME Group, Inc. (a) JPMorgan Chase & Co. PHH Corp.* The NASDAQ OMX Group, Inc.* (a) Insurance 5.8% ACE Ltd. Aflac, Inc. Allied World Assurance Co. Holdings Ltd. (a) Arch Capital Group Ltd.* (a) Aspen Insurance Holdings Ltd. Assurant, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc. "A"* (a) 40 Berkshire Hathaway, Inc. "B"* (a) Chubb Corp. (a) Everest Re Group Ltd. Hartford Financial Services Group, Inc. (a) Platinum Underwriters Holdings Ltd. (a) The Travelers Companies, Inc. (a) Real Estate Investment Trusts 0.4% HCP, Inc. (REIT) (a) Public Storage (REIT) SL Green Realty Corp. (REIT) Health Care 13.6% Biotechnology 1.8% Biogen Idec, Inc.* (a) Celgene Corp.* Cephalon, Inc.* (a) Health Care Providers & Services 8.1% Aetna, Inc. AmerisourceBergen Corp. (a) Cardinal Health, Inc. Coventry Health Care, Inc.* Health Net, Inc.* Humana, Inc.* (a) UnitedHealth Group, Inc. WellPoint, Inc.* Pharmaceuticals 3.7% Eli Lilly & Co. (a) Endo Pharmaceuticals Holdings, Inc.* (a) Forest Laboratories, Inc.* Medicis Pharmaceutical Corp. "A" Par Pharmaceutical Companies, Inc.* (a) Industrials 11.5% Aerospace & Defense 3.1% General Dynamics Corp. Honeywell International, Inc. Northrop Grumman Corp. (a) Raytheon Co. Air Freight & Logistics 1.6% FedEx Corp. (a) United Parcel Service, Inc. "B" (a) Airlines 0.2% Alaska Air Group, Inc.* Commercial Services & Supplies 0.4% Cintas Corp. R.R. Donnelley & Sons Co. (a) Construction & Engineering 0.4% EMCOR Group, Inc.* (a) KBR, Inc. Electrical Equipment 0.2% Rockwell Automation, Inc. (a) Industrial Conglomerates 1.1% 3M Co. (a) Machinery 2.0% Danaher Corp. Dover Corp. Eaton Corp. Ingersoll-Rand PLC (a) Oshkosh Corp.* Parker Hannifin Corp. (a) Trinity Industries, Inc. (a) Professional Services 0.3% Manpower, Inc. Road & Rail 1.6% Norfolk Southern Corp. Ryder System, Inc. (a) Trading Companies & Distributors 0.6% W.W. Grainger, Inc. (a) Information Technology 18.8% Communications Equipment 1.6% F5 Networks, Inc.* Nokia Corp. (ADR) (a) Research In Motion Ltd.* (a) Tellabs, Inc. Computers & Peripherals 0.7% Dell, Inc.* Lexmark International, Inc. "A"* Electronic Equipment, Instruments & Components 4.0% Anixter International, Inc. (a) Arrow Electronics, Inc.* (a) Avnet, Inc.* FLIR Systems, Inc.* (a) Ingram Micro, Inc. "A"* Jabil Circuit, Inc. (a) Power-One, Inc.* (a) Tech Data Corp.* Tyco Electronics Ltd. Vishay Intertechnology, Inc.* (a) Internet Software & Services 0.8% AOL, Inc.* IAC/InterActiveCorp.* (a) IT Services 5.4% Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. International Business Machines Corp. Western Union Co. (a) Semiconductors & Semiconductor Equipment 3.4% Altera Corp. (a) Analog Devices, Inc. Fairchild Semiconductor International, Inc.* (a) Intel Corp. Lam Research Corp.* Marvell Technology Group Ltd.* Maxim Integrated Products, Inc. Micron Technology, Inc.* (a) Software 2.9% Activision Blizzard, Inc. Microsoft Corp. Materials 5.3% Chemicals 2.4% Ashland, Inc. Cytec Industries, Inc. E.I. du Pont de Nemours & Co. (a) Lubrizol Corp. (a) Potash Corp. of Saskatchewan, Inc. (a) Metals & Mining 2.6% Barrick Gold Corp. Freeport-McMoRan Copper & Gold, Inc. (a) Newmont Mining Corp. Paper & Forest Products 0.3% Domtar Corp. MeadWestvaco Corp. Telecommunication Services 2.5% Diversified Telecommunication Services 2.2% AT&T, Inc. Verizon Communications, Inc. (a) Wireless Telecommunication Services 0.3% Vodafone Group PLC (ADR) (a) Utilities 1.7% Electric Utilities 0.9% Duke Energy Corp. (a) Exelon Corp. Independent Power Producers & Energy Traders 0.6% NRG Energy, Inc.* (a) Multi-Utilities 0.2% Ameren Corp. (a) Total Common Stocks (Cost $2,101,577,452) Securities Lending Collateral 30.3% Daily Assets Fund Institutional, 0.27% (b) (c) (Cost $745,038,096) Cash Equivalents 0.8% Central Cash Management Fund, 0.19% (b) (Cost $18,605,378) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,865,220,926) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $2,884,012,303.At December 31, 2010, net unrealized appreciation for all securities based on tax cost was $317,936,989.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $349,084,166 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $31,147,177. (a) All or a portion of these securities were on loan.The value of all securities loaned at December 31, 2010 amounted to $726,662,722 which is 29.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At December 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 3/18/2011 Currency Abbreviations USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(d) $ $
